     Case 1:20-cr-00048-DAD-SKO Document 39 Filed 04/27/21 Page 1 of 3


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   BRIAN W. ENOS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, Ca 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            Case No. 1:20-CR-00048-NONE-SKO

12                                       Plaintiff,       PRELIMINARY ORDER OF
                                                          FORFEITURE
13                              v.

14   ANTHONY CARLOS VALENCIA,

15                                       Defendant.

16

17            Based upon the plea agreement entered into between plaintiff United States of America

18   and defendant Anthony Carlos Valencia, it is hereby ORDERED, ADJUDGED and DECREED

19   as follows:

20            1.        Pursuant to 18 U.S.C. § 2253, defendant Anthony Carlos Valencia’s interest in the

21   following property shall be condemned and forfeited to the United States of America, to be

22   disposed of according to law:

23                      a. Pink Memorex 8GB thumb drive, seized from defendant by law enforcement

24                          on or about October 31, 2018; and

25                      b. Any additional thumb drives, SD cards, compact discs, cell phones, hard

26                          drives, or other electronic storage devices containing visual depictions of

27                          minors engaged in sexually explicit conduct and seized from defendant by law

28                          enforcement on or about October 31, 2018.
      PRELIMINARY ORDER OF FORFEITURE                      1
     Case 1:20-cr-00048-DAD-SKO Document 39 Filed 04/27/21 Page 2 of 3


 1           2.        The above-listed assets constitute property which contain visual depictions that

 2   have been mailed, or have been shipped or transported using any means or facility of interstate or

 3   foreign commerce or in or affecting interstate or foreign commerce, or which were reproduced

 4   using materials which have been mailed or so shipped or transported, by any means in violation

 5   of 18 U.S.C. § 2252(a)(2).

 6           3.        Pursuant to Rule 32.2(b), the Attorney General (or a designee) shall be authorized

 7   to seize the above-listed property. The aforementioned property shall be seized and held by the

 8   U.S. Customs and Border Protection, in its secure custody and control.

 9           4.        a.       Pursuant to 18 U.S.C. § 2253(b), incorporating 21 U.S.C. § 853(n), and

10   Local Rule 171, the United States shall publish notice of the order of forfeiture. Notice of this

11   Order and notice of the Attorney General’s (or a designee’s) intent to dispose of the property in

12   such manner as the Attorney General may direct shall be posted for at least thirty (30)

13   consecutive days on the official internet government forfeiture site www.forfeiture.gov. The

14   United States may also, to the extent practicable, provide direct written notice to any person

15   known to have alleged an interest in the property that is the subject of the order of forfeiture as a

16   substitute for published notice as to those persons so notified.

17                     b.       This notice shall state that any person, other than the defendant, asserting

18   a legal interest in the above-listed property, must file a petition with the Court within sixty (60)

19   days from the first day of publication of the Notice of Forfeiture posted on the official

20   government forfeiture site, or within thirty (30) days from receipt of direct written notice,
21   whichever is earlier.

22           5.        If a petition is timely filed, upon adjudication of all third-party interests, if any,

23   this Court will enter a Final Order of Forfeiture pursuant to 18 U.S.C. § 2253, in which all

24   interests will be addressed.

25
     IT IS SO ORDERED.
26
27       Dated:      April 27, 2021
                                                            UNITED STATES DISTRICT JUDGE
28
     PRELIMINARY ORDER OF FORFEITURE                        2
     Case 1:20-cr-00048-DAD-SKO Document 39 Filed 04/27/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     PRELIMINARY ORDER OF FORFEITURE       3
